 


109 HR 2012 IH: End Demand for Sex Trafficking Act of 2005
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2012 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Ms. Pryce of Ohio (for herself, Mrs. Maloney, Mr. Scott of Virginia, Ms. Granger, Ms. Harris, and Mrs. Drake) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To combat commercial sexual activities by targeting demand, to protect children from being exploited by such activities, to prohibit the operation of sex tours, to assist State and local governments to enforce laws dealing with commercial sexual activities, to reduce trafficking in persons, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the End Demand for Sex Trafficking Act of 2005. 
2.Findings and Purposes 
(a)FindingsCongress makes the following findings: 
(1)Commercial sexual activities have a devastating impact on society. The sex trade has a dehumanizing effect on all involved. 
(2)According to a 2004 publication by the Office to Monitor and Combat Trafficking in Persons of the State Department, prostitution and related activities, including pimping and patronizing or maintaining brothels, fuel the growth of modern-day slavery by providing a facade behind which sex traffickers operate. Where prostitution is tolerated, there is a greater demand for trafficking victims and nearly always an increase in the number of women and children trafficked into commercial sexual activities. 
(3)The Trafficking in Persons National Security Presidential Directive (February 25, 2003) states that prostitution and related activities, which are inherently harmful and dehumanizing, contribute to the phenomenon of trafficking in persons. In September 2003, President George W. Bush gave a speech at the United Nations in which he characterized the victimization of children in the sex trade as a special evil. He specifically condemned the demand for victims by saying, Those who patronize this industry debase themselves and deepen the misery of others. 
(4)An alarming number of individuals who are used for commercial sexual activities are socially and economically marginalized, and kept in effective bondage by threats or acts of physical and sexual abuse. Engaging in commercial sex acts, such as prostitution, renders them vulnerable to violence at the hands of pimps, purchasers, and other predators such as serial killers and rapists, as well as degradation resulting from commercial sexual activities. Women and children are at a disproportionately higher risk for exploitation. 
(5)Although current laws punish sex traffickers, exploiters, and purchasers of commercial sexual activities, these laws are typically enforced disproportionately against women and children, instead of against the sex traffickers, exploiters, and purchasers. 
(6)According to recent studies— 
(A)11 females used in commercial sexual acts were arrested in Boston for every arrest of a male purchaser; 
(B)9 females used in commercial sexual acts were arrested in Chicago for every arrest of a male purchaser; and 
(C)6 females used in commercial sexual acts were arrested in New York City for every arrest of a male purchaser. 
(7)Some studies reveal that commercial sex is a frequent gateway crime for women who later commit more serious criminal offenses. Over 70 percent of female inmates in United States prisons were first arrested for engaging in commercial sexual acts. For every 3 women in jails in the United States today, 1 was arrested for prostitution, and 7 of every 10 women imprisoned on felony convictions were initially arrested for prostitution. 
(8)The emotional and physical ramifications of sex trafficking of children and women are staggering, leading to an increased risk of— 
(A)sexual and physical assault; 
(B)violence; 
(C)suicide; 
(D)pregnancy; 
(E)abortion; 
(F)sexually transmitted diseases, including AIDS; 
(G)post-traumatic stress disorder; and 
(H)death. 
(9)Sex trafficking has a particularly devastating and alarming impact upon children. According to some estimates, between 100,000 to 300,000 children are victimized by sex trafficking at any given time. According to the CyberTipline of the National Center for Missing and Exploited Children, reports of child sexual exploitation, including child pornography, child prostitution, online enticement of children, and child sex tourism, have increased 750 percent over the past 5 years. 
(10)Runaway children are especially vulnerable to sex traffickers, who lure these children into devastating lives as victims of commercial sexual acts with promises of food, clothing, and shelter. 
(11)According to the Office of Juvenile Justice and Delinquency Prevention in the Department of Justice, in 2002— 
(A)over 1,300,000 children were missing in the United States; 
(B)as many as 775,000 of these children are runaways; and 
(C)76 percent of runaway children who call the National Runaway Switchboard are girls under the age of 18. 
(12)The United Nations estimates that sex trafficking, including sex tourism, generates approximately $5,000,000,000 a year in revenues. There are a number of United States-based companies that overtly and explicitly facilitate sex tours, often involving the sexual exploitation of children. According to some estimates, up to 1/4 of international sex tourists are American. 
(13)Under the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.), the United States is committed to ending the international trafficking of persons for slavery, including sex slavery. The achievement of significant progress in reducing sex trafficking within the United States will bolster United States efforts to eliminate international trafficking in persons for slavery, including sex slavery, around the world. 
(14)Stronger enforcement of laws against sex traffickers, exploiters, and purchasers may dramatically reduce demand for commercial sexual acts and related sex trafficking and reduce the exploitation of persons engaged in commercial sexual activities. 
(15)More services are needed for victims of commercial sexual activities to ensure that they are treated with dignity and respect and are able to access benefits and programs designed to help them escape the sex trade and regain their health and safety. 
(16)Additional research and statistics at the national, State, and local level will clarify the extent of commercial sexual activities within the United States, and the most effective strategies for combating such unlawful activities. 
(b)PurposesThe purposes of this Act are— 
(1)to support the development of more effective means of combating commercial sexual activities by targeting demand; 
(2)to protect children from the predators and exploiters who use them in commercial sexual activities; 
(3)to clarify that the operation of sex tours is prohibited under Federal law; and 
(4)to assist State and local governments in their enforcement of existing laws dealing with commercial sexual activities. 
3.DefinitionsIn this Act, the following definitions shall apply: 
(1)Commercial sex actThe term commercial sex act means any sex act on account of which anything of value is given to, or received by, any person. 
(2)ExploiterThe term exploiter means any person who, for financial gain, procures, sells, or purveys a person for the purpose of engaging in an unlawful commercial sex act, including pimps, panderers, procurers, and brothel operators. 
(3)PurchaserThe term purchaser means any person who solicits or purchases an unlawful commercial sex act. 
(4)Qualified non-governmental organizationThe term qualified non-governmental organization means any organization that the Attorney General, the Assistant Secretary for Children and Families of the Department of Health and Human Services, or the chief law enforcement officer of a State or political subdivision of a State determines is engaged or plans to engage in efforts to protect and rehabilitate persons engaged in commercial sexual activities on a not-for-profit basis. 
(5)Sex traffickerThe term sex trafficker means any person who, for financial gain, recruits, harbors, transports, provides, or obtains a person for the purpose of using them for unlawful commercial sex acts. 
(6)Victim of a commercial sex actThe term victim of a commercial sex act means any person offered for use in a commercial sexual act. 
4.Prosecution of purchasers, sex traffickers, and exploiters 
(a)Grants authorizedThe Attorney General may award grants to States and their political subdivisions to establish model law enforcement programs that promote the effective prosecution of purchasers, exploiters, and sex traffickers and to assist victims of a commercial sex act. 
(b)Use of grant fundsFunds received from a grant awarded under this Act may be used by the grantee, either directly or through subgrants to local law enforcement entities or qualified non-governmental organizations, for the following purposes: 
(1)PurchasersThe prosecution and deterrence of purchasers, through— 
(A)prosecutions of purchasers for statutory rape, sexual assault, felony assault, and related offenses; 
(B)educational programs for first-time purchasers explaining the devastation caused by such offenses; 
(C)the publication of names and addresses of individuals who have been convicted for repeated purchases, provided that reasonable procedures are established for correction of names and addresses that are improperly published repeat purchasers; 
(D)the use of decoys; and 
(E)other programs the Attorney General determines will enhance the prosecution of purchasers and reduce the demand for unlawful commercial sexual activities. 
(2)Sex traffickers and exploitersThe prosecution of sex traffickers and exploiters, through— 
(A)surveillance of places of business engaged in commercial sexual activities; 
(B)prosecutions of exploiters and sex traffickers for statutory rape, sexual assault, felony assault, and related offenses; 
(C)tax evasion prosecutions against exploiters and sex traffickers; and 
(D)proceedings under restitution laws to supplement public financing of shelters and social services and to compensate victims of domestic sex trafficking. 
(3)Qualified non-governmental organizations 
(A)In generalTo assist social service programs operated by qualified non-governmental organizations with special expertise in assisting victims of commercial sexual activities and whose programs offer protection, education, food, and shelter for victims of commercial sexual activities. 
(B)Special ConsiderationIn awarding grants under this paragraph, the Attorney General shall give special consideration to programs operated by qualified non-governmental organizations that offer assistance to persons involved in the prosecution of sex traffickers, exploiters, and purchasers. 
(c)Reports by grantees 
(1)In generalNot later than 90 days after the end of the period for which a grant was made under this section, each grantee shall submit a report to the Attorney General. 
(2)ContentsThe report submitted under paragraph (1) shall— 
(A)identify and describe the activities carried out with grant funds received under this section; and 
(B)include an evaluation by the grantee of the effect of those activities. 
(3)Supplemental reportsThe Attorney General may require additional reports at such times as may be necessary to effectively facilitate the reporting and dissemination requirements under section 7(a). 
(4)DisseminationThe Attorney General shall ensure that each report submitted under this subsection is posted to the Department of Justice website. 
(d)Authorization of appropriationsThere are authorized to be appropriated, for each of the fiscal years 2005 through 2007— 
(1)$15,000,000 for grants to carry out the activities described in subsection (b)(1); 
(2)$15,000,000 for grants to carry out the activities described in subsection (b)(2); and 
(3)$15,000,000 for grants to carry out the activities described in subsection (b)(3). 
5.Strengthening prosecution and punishment of sex traffickers and purchasers and exploiters 
(a)TransportationSection 2421 of title 18, United States Code, is amended by inserting after any individual the following: , including a purchaser of commercial sexual activities as defined by section 2422,. 
(b)Coercion and enticementSection 2422 of title 18, United States Code, is amended— 
(1)in subsection (a), by inserting after any individual the following: , including a purchaser of commercial sexual acts,; and 
(2)by adding at the end the following: 
 
(c)As used in sections 2421 and 2422, the term purchaser of commercial sexual acts means any person who solicits or purchases an unlawful commercial sex act in exchange for anything of value given to or received by, or to be given to or received by, any person.. 
6.Senior operating group participationFederal agencies involved in combating sex trafficking and providing services to victims of commercial sex acts inside the United States shall coordinate their activities with the Senior Policy Operating Group established by section 105 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103), under the procedures established by the Senior Policy Operating Group, to ensure that Federal programs are consistent with Federal enforcement of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.). 
7.Reports 
(a)Annual report on best practices To reduce demand for commercial sex acts 
(1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Attorney General shall submit a full and detailed report of the implementation of this Act to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives. 
(2)ContentsThe report submitted under paragraph (1) shall include— 
(A)a detailed explanation of the standards by which the Attorney General has— 
(i)awarded grants to States and their political subdivisions under section 4; and 
(ii)evaluated the success of grant awards in enhancing the prosecution and conviction of purchasers, sex traffickers, and exploiters, and in reducing demand for commercial sexual activity; and 
(B)a detailed description of the implementation of the amendments under section 5, including the number of arrests, prosecutions, and convictions. 
(3)Annual conferences 
(A)In generalThe Attorney General, at each annual conference conducted by the Department of Justice, shall— 
(i)announce and evaluate the findings contained in the report submitted under paragraph (1); and 
(ii)disseminate best methods and practices for training State and local law enforcement personnel involved in enforcing laws prohibiting commercial sexual acts. 
(B)ParticipationEach annual conference under this paragraph shall involve the full participation of leading experts in the field, including— 
(i)local law enforcement and prosecutorial officials; 
(ii)appropriate State officials; 
(iii)academic experts on commercial sexual activity; 
(iv)appropriate medical personnel; and 
(v)representatives of qualified non-governmental organizations. 
(b)Comprehensive statistical review of commercial sexual acts 
(1)In generalThe Attorney General shall carry out a biennial comprehensive statistical review and analysis of commercial sexual acts in the United States. 
(2)ContentsThe statistical review and analysis under this subsection shall include— 
(A)the estimated number of persons used in commercial sexual acts; 
(B)the estimated number of sex traffickers, exploiters, and purchasers; 
(C)the ethnicity, age, and sex of victims of commercial sexual acts; 
(D)the ethnicity and sex of sex traffickers, purchasers, and exploiters; 
(E)the number of investigations, arrests, prosecutions, and incarcerations of persons engaged in unlawful commercial sexual activities by acts by States and their political subdivisions; 
(F)the number of investigations, arrests, prosecutions, and incarcerations of sex traffickers, exploiters, or purchasers; and 
(G)the differences in the enforcement of laws relating to unlawful commercial sexual activities by similarly situated jurisdictions. 
(3)Solicitation of viewsIn conducting the statistical review and analysis under this subsection, the Attorney General shall solicit views from— 
(A)Federal and State prosecutorial officials; 
(B)Federal, State, county, and municipal law enforcement officials; 
(C)persons used in commercial sexual activities; 
(D)academic experts on commercial sexual activity; and 
(E)other experts in the area of commercial sexual acts. 
(4)DeadlinesNot later than 1 year after the date of enactment of this Act, and every 2 years thereafter, the Attorney General shall submit a report regarding the results of the statistical review and analysis under this section to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives. 
(c)Authorization of appropriationsThere are authorized to be appropriated— 
(1)$1,000,000 for each of the fiscal years 2005 through 2007 to carry out subsection (a); and 
(2)$1,000,000 for each of the fiscal years 2005 and 2007 to carry out subsection (b). 
 
